DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on September 9, 2022 has been considered.

Claim Objections

Claim 5 is objected to because of the following informalities:  claim 5 depends from cancelled claim 4 and should depend from claim 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following limitations are not disclosed in the original disclosure:
Claims 1 and 6,
	“identifying, using the calculated cross-correlation function, a retention-time shift between the control sample and the sample being analyzed”. For example, paragraph 0044 discloses “[s]tep 108 and its associated sub-steps (108a-108g) outline the procedure for performing a set of targeted MS-2 measurements of a plurality of analytes in an “unknown” sample (i.e., a sample in which one or more specific analytes are tentatively expected to be present but for which the analyte quantities, if any are present in the sample, are unknown).” (lines 2-3). Paragraph 0044 further discloses “[t]he result of the cross correlation function calculation may be used to estimate the current retention time shift of the experiment with respect to the control experiment.” (Lines 22-24). However, paragraph 0044 does not disclose the retention-time shift is between the control sample and the sample being analyzed”.
Claims 1 and 6,
	“acquiring mass spectrometry data from the sample being analyzed at a time that that is encompassed by the modified retention time window”. For example, paragraph 0007 discloses acquiring LC-MS data based on “modifying one or more of the tentative retention time windows based on results of the cross-correlation calculation”. However, the acquired LC-MS data is not from a sample being analyzed at a time that that is encompassed by the modified retention time window.

Note regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1 and 6 recite an abstract idea of “performing a control LC-MS analysis of a plurality of analytes within a control sample, thereby generating control data” (evaluation, mental process), “choosing a chunk size that comprises a range, ΔRT, of retention times and a range, Δm/z of mass-to-charge values” (evaluation, mental process), “choosing a chunk of the control data (control chunk) having the chunk size” (evaluation, mental process), “scheduling tentative retention time windows for the plurality of analytes within the sample being analyzed based on the determined chromatographic retention times of the control data, each tentative retention time window comprising a respective start time and a respective stop time” (paragraph 0045, lines 7-14, mathematical concept, evaluation, mental process), “performing at least a portion of an LC-MS analysis of the sample being analyzed, thereby generating a sample chunk of LC-MS data, the sample chunk comprising a range of retention times that is less than ΔRT” (evaluation, mental process), “calculating a cross-correlation function between the sample chunk and the control chunk” (mathematical concept),  “identifying, using the calculated cross-correlation function, a retention-time shift between the control sample and the sample being analyzed” (mathematical concept).
Under prong 2, step 2A, the abstract idea is integrated into a practical application of “generating a modified retention time window by shifting a tentative retention time window in accordance with the determined retention-time shift”; and “acquiring mass spectrometry data from the sample being analyzed at a time that that is encompassed by the modified retention time window”.
Thus, claims 1 and 6 and their respective dependent claims 2, 3, 5, 7, and 8 are patent eligible under 35 USC 101.

	Note Regarding Prior Art

Claims 1-5 do not have prior art rejections.
The combination as claimed wherein a method and system for acquiring Liquid Chromatography Mass Spectrometry (LC-MS) data for a plurality of analytes within a sample comprising 
choosing a chunk size that comprises a range, ΔRT, of retention times;
choosing a chunk of the control data (control chunk) having the chunk size; 
scheduling tentative retention time windows for the plurality of analytes within the sample being analyzed based on the determined chromatographic retention times of the control data (claims 1, 6) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant’s arguments and amendments have been considered but are traversed in view of the discussions above.
Claims 1 and 6 contain new limitations that are not described in the original disclosure, as discussed above.
  
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tate (WO 2020/044161) discloses identifying a retention time shift: “[t]he retention of the second XIC peak is shifted by an expected retention time difference found from a database. The retention of the first XIC peak is verified as the retention time of the known compound if the difference of the retention times of the first and second XIC peaks is within a threshold”. (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        November 14, 2022